DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-15 are allowed.
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of the claim limitations “applying a first voltage pulse to the first phase; 
determining respective first measures for a current induced by the first voltage pulse in the second phase and the third phase; 
selecting a first selected phase depending on the first measures for the current, wherein the first selected phase is either the second phase or the third phase, applying a second voltage pulse to the first selected phase; 
determining respective second measures for the current induced by the second voltage pulse in phases of the stator that are not the first selected phase; and 
determining the rotational position of the rotor depending on the second measures of the current, wherein the step of determining the rotational position of the rotor depending on the second measures of the current further comprises: selecting a second selected phase depending on the second measures of the current, wherein the second selected phase is either the first phase or the first selected phase; applying a third voltage pulse to the second selected phase; determining a respective third measure for the current induced by the third voltage pulse in at least one phase of the stator; and determining the rotational position of the rotor depending on the third measure for the current” with regards to claim 1. 
Examiner believes that Applicant’s arguments in the Remarks dated 6/15/2022 are persuasive and the limitations of claim 1 are neither inherent nor obvious. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
8/13/2022
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846